Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is the Examiner’s statement of reasons for allowance:
The claims are allowed for the reason that extensive searches indicated the prior art does not teach or fairly suggest Inventors’ linear plus cyclic peptides library set forth in claim 1 (as amended below).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kathleen Tyrell on 12/14/2021 (see attached interview summary).
The application has been amended as follows:
Please replace claim 1 with the following:

wherein the cyclic peptides have different loop lengths, and
wherein some of the cyclic peptides have single loops and other cyclic peptides have two or more loops, and 
wherein the synthetic peptides of said library comprise a controlled ratio of cysteines at certain positions,
wherein the cyclic peptides are formed by one or more covalent bonds,
wherein said covalent bond is a disulfide bond formed by two cysteine residues,
wherein synthetic peptides of the library comprise an amino acid sequence 
Cmix-(X)m-(Amix)n, wherein 
a) Cmix is a mixture of 50% cysteine or an equal mixture of remaining natural occurring amino acids excluding cysteine, 
b) X are each an equal mixture of natural occurring amino acids, excluding cysteine, 
c) Amix are each a mixture of 5-50% cysteine or an equal mixture of remaining natural occurring amino acids, and
d) m and n are both, and independently from each other, 3-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639